Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/27/2022.  Claims 13, 18, 22& 23 have been amended.  Claims 1-12, 14 & 17 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 13, 15-16 & 18-23 are pending.  
Response to Arguments
Applicant’s arguments, see pages 3-6 of Pre- Appeal Brief Conference Request, filed 21/2022, with respect to the rejection(s) of claims 13, 15-16 & 18-23 under 35 U.S.C. ̕§ 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection—a double patenting rejection--is made in view of copending Applications No. 15/298984; 15/298970 & 15/298936.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 15-16 & 18-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 8; 1-5; & 1- 12 of copending Applications No. 15/298984; 15/298970 & 15/298936 (respectively--reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because (see table below with exemplary claim 13 of instant application, and exemplary claims 1 of respective applications ‘984, 970 & ‘936):

16/894754
15/298984
15/298970
15/298936
Claim 13: A computer-implemented method comprising: receiving, by one or more processors, data identifying one or more potential stopping places for a vehicle within a region; determining, by the one or more processors, one or more feasible stopping places among the one or more potential stopping places, wherein at least one potential stopping place among the one or more potential stopping places is determined to be a feasible stopping place among the one or more feasible potential stopping places based on: an amount of time elapsed since the at least one potential stopping place was determined to be infeasible for parking stopping exceeding a first threshold value, and a reason for the determination that the at least one potential stopping place is infeasible for stopping; receiving, by the one or more processors, data representing perceptions of conditions at the one or more feasible stopping places, wherein the data representing perceptions of conditions at the one or more currently feasible stopping places is received by the one or more processors from one or more sensors, wherein the one or more sensors comprise at least one sensor that is physically located on the vehicle; updating, by the one or more processors, data indicative of the one or more feasible stopping places based on the perceptions of conditions to include one or more updated feasible stopping places; and exposing, by the one or more processors, the updated data to a planning process that selects a stopping place for the vehicle from among the one or more updated feasible stopping places; and causing, by the one or more processors, the vehicle to drive to the selected stopping place.
Claim 1: A system comprising: a processor associated with a vehicle, the processor having inputs comprising: static map data; and dynamic data obtained from a sensor on the vehicle; outputs comprising: a route to be driven through a road network to reach a goal position; a continually updated choice of a selected stopping place in a vicinity of the goal position, the selected stopping place being selected from a plurality of potential stopping places in response to the selected stopping place having a score that is higher than corresponding scores of other potential stopping places among the plurality of potential stopping places, wherein: the selected stopping place is updated based on infeasibility of the selected stopping place, wherein the infeasibility of the selected stopping place is based on an amount of time elapsed since a potential stopping place was determined to be infeasible for parking stopping exceeding a first threshold value, a reason for the determination that the potential stopping place is infeasible for stopping, and at least one of a historical level of demand for parking in a vicinity of the potential stopping place being less than a second threshold value or traffic volume in the vicinity of the potential stopping place being less than a third threshold value; and the continual updating of the choice of the selected stopping place comprises: recalculating the score of the selected stopping place and the corresponding scores of other potential stopping places among the plurality of potential stopping places, and  modifying the choice of the selected stopping place to another stopping place among the plurality of potential stopping places that has a highest recalculated score; a trajectory to be traveled by the vehicle through the road network to reach the selected stopping place; and a communication element that: communicates information about the updated choice of the selected stopping place to a device in the vehicle; receives from the device information about the goal position and a criterion for evaluating the stopping place; and delivers the information to the processor as an input.
Claim 1: A computer-based method comprising: selecting, by a vehicle computer, a proximity region that is within a first distance from a goal position; obtaining, by the vehicle computer, a goal region by excluding from the proximity region one or more portions of the proximity region where stopping is not feasible; discretizing, by the vehicle computer, the goal region into a set of potential stopping places, wherein each potential stopping place includes an area that accommodates a footprint of the vehicle; determining, by the vehicle computer, a quality score for each potential stopping place; in response to the vehicle identifying a stopping place from the potential stopping places in the goal region within a specified period of time, causing the vehicle to drive autonomously to and stop at an identified stopping place with the highest quality score; and in response to the vehicle not identifying the stopping place from the potential stopping places in the goal region after the specified period of time, receiving, from a human teleoperator located at a central operations control center, a signal to cause the vehicle to drive to a different stopping place of the potential stopping places, wherein the signal from the human teleoperator indicates a selection by the human teleoperator of the different stopping place for the vehicle or a trajectory to the different stopping place for the vehicle.
Claim 1: A computer-implemented method comprising: receiving, by one or more processors, static map data for a region, wherein the static map data identifies one or more potential stopping places for a vehicle within the region; maintaining, by the one or more processors, stored data indicative of one or more currently feasible stopping places for the vehicle within the region, wherein the one or more currently feasible stopping places are a subset of the one or more potential stopping places, wherein whether a potential stopping place of the one or more potential stopping places is a currently feasible stopping place of the one or more currently feasible stopping places is determined based on time elapsed since the potential stopping place was determined to be feasible for parking, a reason for the determination that the potential stopping place is feasible, and at least one of demand for parking relative to supply for parking at the potential stopping place at a particular time of day, and traffic volume around the potential stopping place at a specific time of the day; receiving from one or more sensors or one or more other sources current signals representing perceptions of actual conditions at the one or more currently feasible stopping places; updating, by the one or more processors, the stored data based on the perceptions of actual conditions to include one or more updated currently feasible stopping places; and exposing, by the one or more processors, the updated stored data to a process that selects a stopping place for the vehicle from among the one or more updated currently feasible stopping places.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663